Title: To James Madison from Richard Clough Anderson, 27 August 1792
From: Anderson, Richard Clough
To: Madison, James


Dear Sir.
Jefferson County [Kentucky] August 27th. 1792.
It is with the greatest reluctance at any time that I can prevail on myself to solicit an appointment, or should I do it at present but at the particular desire of several of my friends in this country. I have therefore taken the liberty provided you think me qualifyed to use your interest in having me appointed to settle the Accounts of the United States with this State as I have observed their is such an Officer in the other States and presume, such will be necessary with us.
Colo. Edwards the bearer hereof is a member of the Senate of Congress from this State, whose character of Honesty, and integrity has never been called in question and I trust he will ever support it whilst in publ[i]c. I am with respect Yr. Mo. ob. Servant
Richard C. Anderson.
